Name: Commission Regulation (EEC) No 1223/78 of 7 June 1978 amending Regulation (EEC) No 723/78 concerning promotional, publicity and market research measures within the Community in respect of milk and milk products
 Type: Regulation
 Subject Matter: marketing;  trade policy;  processed agricultural produce
 Date Published: nan

 8 . 6 . 78 Official Journal of the European Communities No L 152/ 11 COMMISSION REGULATION (EEC) No 1223/78 of 7 June 1978 amending Regulation (EEC) No 723/78 concerning promotional , publicity and market research measures within the Community in respect of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( } ), as amended by Regulation (EEC) No 1001 /78 (2 ), and in particular Article 4 thereof, Whereas Article 4 (2) of Commission Regulation (EEC) No 723/78 of 10 April 1978 concerning promo ­ tional , publicity and market research measures within the Community in respect of milk and milk products (3 ), as amended by Regulation (EEC) No 810/78 (4 ), provides for the proposals to be submitted before 1 June and 1 July 1978 respectively, without prejudice to paragraph 3 of the said Article ; Whereas the said time limits should be postponed in order to give sufficient time to interested parties to draw up their proposals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 June 1978 , Article 4 (2) and (3) of Regulation (EEC) No 723/78 is hereby amended to read as follows : '2 . The complete proposals shall reach the inter ­ vention agency before 1 August 1978 . 3 . Where there is a failure to comply with the said date, the relevant proposal shall be considered to be null and void .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 June 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 131 , 26 . 5 . 1977, p. 6 . ( 2 ) OJ No L 130 , 18 . 5 . 1978 , p. 11 . ( 3 ) OJ No L 98 , 1 1 . 4 . 1978 , p. 5 . (4 ) OJ No L 108 , 22 . 4 . 1978 , p. 2.5 .